ORDER
The Court on May 10, 2005, having ordered that AVIS COLE WILLIAMS of NORTHFIELD, who was admitted to the bar of this State in 1987, be temporarily suspended from the practice of *234law pursuant to Rule 1:20 — 17(e)(1), effective June 10, 2005, unless and until respondent satisfied the award of the District I Fee Arbitration Committee in District Docket No. I-04-33F and paid a sanction of $500 to the Disciplinary Oversight Committee or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Order of suspension having become effective on June 10, 2005, due to respondent’s failure to satisfy the Court’s conditions;
And the Disciplinary Review Board on June 20, 2005, having filed a recommendation in DRB 05-110 that respondent continue to be temporarily suspended from the practice of law for failure to comply with the determination of the District XIII Fee Arbitration Committee in District Docket No. XIII-04-041F and be compelled to pay a $500 sanction to the Disciplinary Oversight Committee;
And AVIS COLE WILLIAMS having filed with the Court a petition for reinstatement to practice;
And the Office of Attorney Ethics having confirmed to the Court that respondent has paid in full the awards of the District I Fee Arbitration Committee in Docket No. I-04-33F and the District XIII Fee Arbitration Committee in Docket No. XIII-04041F and that respondent has paid the sanctions to the Disciplinary Oversight Committee ordered in said matters;
And good cause appearing;
It is ORDERED that the petition for reinstatement is granted and AVIS COLE WILLIAMS is reinstated to the practice of law, effective immediately; and it is further
ORDERED that the Disciplinary Review Board’s recommendation in DRB 05-110 is dismissed as moot.